IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT JACKSON
                                                     FILED
                            JANUARY 1998 SESSION
                                                     February 12, 1998

                                                     Cecil Crowson, Jr.
STATE OF TENNESSEE,                   )              Appellate C ourt Clerk
                                      )   NO. 02C01-9705-CC-00162
      Appellee,                       )
                                      )   MADISON COUNTY
VS.                                   )
                                      )   HON. WHIT LAFON,
RAYMOND LEVI JONES, JR.,              )   JUDGE
                                      )
      Appellant.                      )   (Probation Revocation)



FOR THE APPELLANT:                        FOR THE APPELLEE:

GEORGE MORTON GOOGE                       JOHN KNOX WALKUP
(at trial and of counsel on appeal)       Attorney General and Reporter
District Public Defender
                                          ELIZABETH RYAN
STEPHEN P. SPRACHER                       Assistant Attorney General
(at trial and hearing)                    Cordell Hull Building, 2nd Floor
Assistant Public Defender                 425 Fifth Avenue North
227 West Baltimore                        Nashville, TN 37243-0493
Jackson, TN 38301-6137
                                          JERRY WOODALL
CLIFFORD K. MCGOWN, JR.                   District Attorney General
(on appeal only)
113 North Court Square                    JAMES W. THOMPSON
P.O. Box 26                               Assistant District Attorney General
Waverly, TN 37185                         225 Martin Luther King Dr.
                                          P.O. Box 2825
                                          Jackson, TN 38302-2825




OPINION FILED:



AFFIRMED



JOE G. RILEY,
JUDGE
                                     OPINION



       The defendant, Raymond Levi Jones, Jr., appeals the Madison County

Circuit Court’s order revoking his probation. The sole issue presented for review

is whether the trial court erred in revoking his probation. The judgment of the

trial court is affirmed.



                                          I.




       The defendant pled guilty in August 1996 to two (2) counts of sexual

battery. The defendant was sentenced to two (2) years supervised probation on

each count as a Range I offender. The sentences were ordered to run

consecutively.

       The terms of the defendant’s probation were that he pay court costs at a

rate of $50 per month, attend counseling, avoid contact with the victims and their

families, and perform 200 hours of community service.

       In November 1996, a probation violation report was filed alleging the

defendant failed to pay court costs as ordered. In January 1997, a second

probation report violation was filed alleging the failure to pay supervision fees,

failure to pay court costs, failure to perform community service, and having

contact with one of the victims.

       The trial court held a probation revocation hearing on January 21, 1997.

Based upon the testimony adduced at the hearing, the court found the defendant

had violated his probation by having contact with one victim, failing to perform

community service, and failing to properly pay costs. The trial court then revoked

the defendant’s probation.




                                          2
                                           II.



       A trial court may revoke probation and order the imposition of the original

sentence upon a finding by a preponderance of the evidence that the person has

violated a condition of probation. Tenn. Code Ann. §§ 40-35-310, 311. The

decision to revoke probation rests within the sound discretion of the trial court.

State v. Mitchell, 810 S.W.2d 733, 735 (Tenn. Crim. App. 1991). Probation

revocations are subject to an abuse of discretion, rather than a de novo standard

of review. State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991). An abuse of

discretion is shown if the record is devoid of substantial evidence to support the

conclusion that a probation violation has occurred. Id. The evidence at the

revocation hearing need only show that the trial court exercised a conscientious

and intelligent judgment in making its decision. State v. Leach, 914 S.W.2d 104,

106 (Tenn. Crim. App. 1995).



                                          III.



       The defendant’s contention that the trial court erred in revoking his

probation is without merit. The trial court found that the defendant violated three

(3) separate provisions of his probation order. The evidence at the hearing

clearly supported these findings. There does not appear to be an abuse of

discretion by the trial court’s action; therefore, the judgment of the trial court is

AFFIRMED.




                                           3
                                     __________________________
                                     JOE G. RILEY, JUDGE




CONCUR:




______________________________
JOE B. JONES, PRESIDING JUDGE



______________________________
PAUL G. SUMMERS, JUDGE




                                 4